Citation Nr: 0823217	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma Educational Center


THE ISSUE

Entitlement to a further waiver of recovery of an overpayment 
of Department of Veterans Affairs (VA) educational assistance 
under Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), to include whether the costs of books and supplies was 
properly reported by Coastline Community College for the 
veteran's enrollment period.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1994 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.   

In May 2007, the Board remanded the claim to afford the 
veteran a personal hearing.  In the May 2007 decision, the 
Board referred a service connection claim for dental trauma 
to the RO.  During the veteran's February 2008 hearing, the 
veteran testified that is still seeking service connection 
for dental trauma.  Review of the record reflects that the RO 
has not yet developed that dental trauma claim.  Accordingly, 
the issue of entitlement to service connection for dental 
trauma, to include four shattered teeth, is again referred to 
the RO for proper adjudication.


FINDING OF FACT

In February 2008, the veteran indicated that he wanted to 
withdraw his appeal seeking entitlement to a further waiver 
of recovery of an overpayment of VA educational assistance 
under Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), and the Board received such request prior to the 
promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a substantive 
appeal pertinent to the issue of entitlement to a further 
waiver of recovery of an overpayment of VA educational 
assistance under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), are met. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a July 2004 rating 
decision of the Muskogee, Oklahoma RO which granted his claim 
for a waiver of an overpayment of VA educational assistance 
of $15,136.59.  The veteran claimed the amount was improperly 
calculated due to an incorrect report by Coastline Community 
College of the cost of his books and supplies during the 
veteran's enrollment period.

During a pre-hearing conference conducted just prior to his 
February 15, 2008 personal hearing, the veteran indicated 
that he was withdrawing the issue of entitlement to a further 
waiver of recovery of an overpayment of VA educational 
assistance under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2007).  The veteran's statements at the pre- hearing 
conference have been transcribed and reduced to writing, 
therefore his withdrawal of this issue is valid.  Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review this issue on appeal and 
it is dismissed. 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007).


ORDER

Entitlement to a further waiver of recovery of an overpayment 
of VA educational assistance under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), to include whether 
the costs of books and supplies was properly reported by 
Coastline Community College for the veteran's enrollment 
period, is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


